department of treasury internal_revenue_service u uniform issue list sep prat y r p legend individual a individualb companym plan x companyn individualc amount amount companyo dear ' this is in response to your request received in our office on date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested individual a was married to individual b individual b died on date individual b had been employed by company m and participated in company m’s retirement_plan plan x individual a’s date of birth was on date the custodian of plan x issued a check to individual a for amount the purpose of this check was to liquidate individual b’s account balance in plan x which individual a had inherited no advance notice was given to individual a regarding this check and there had been no prior distributions to individual a from plan x individual a was not aware that individual b had participated in plan x the plan x 2uu850056 page administrator did not explain why the distribution was made more than six years after individual b’s death an explanation accompanied the check which stated that amount was taxable and was eligible to be rolled over individual a was very concerned about the taxability of amount on date she met with individual c who is a financial planner and the owner of company n a financial planning company individual a told individual c that she did not want to pay income_tax on the taxable_distribution and that she wanted him to invest amount for her retirement individual a showed individual c the distribution statement which was attached to the check the distribution statement indicated that the source of the funds was plan x and that amount was the taxable_amount eligible to be rolled over addition the check indicated that the source of the funds was from plan x in individual c had individual a endorse the check payable to company o an investment_company individual c also had individual a sign some forms which individual a thought were forms to establish a rollover individual_retirement_arrangement ira individual a received form 1099-r concerning the plan x distribution however she did not open any mail that indicated it contained income_tax information instead individual a collected all such correspondence and brought it to her cpa for income_tax preparation when her cpa questioned her about the form 1099-r she told him that she had endorsed the check over to company o to open an ira individual a has no understanding of investments and relied heavily on individual c a close personal friend of individual b to guide her financially since individual b’s death individual a received notice cp2000 from the internal_revenue_service dated date this notice stated that individual a was liable for additional income taxes because amount was not included as income on her federal_income_tax return it was at this point that individual a realized that amount had not been rolled over into an ira which was her intent based on the facts and representations you request a ruling that the service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_402 of the code in this instance sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such page requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by individual a are consistent with her assertion that her failure to accomplish a timely rollover was caused by the actions of her financial planner individual c although individual a gave individual c the check for amount which indicated the source of the funds was plan x and attached to which was the distribution statement indicating there was a taxable_distribution from plan x which could be rolled over individual c did not follow individual a’s intent to preserve amount from current taxation and invest it for her retirement signed forms which she thought established a rollover ira the funds to establish a non-ira arrangement with company o instead individual c used individual a therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan x individual a is granted a period of days from the issuance of this ruling letter to contribute amount into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter expresses no opinion as to whether plan x satisfied the requirements of sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent page pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative if you wish to inquire about this ruling please contact please address all correspondence to _ id at sincerely yours vk manage employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
